DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13-18, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boegli ‘610 (US PG Pub 2008/0116610) in view of Boegli ‘411 (US Patent 6,715,411).
For claims 1, 12 and 23:  Boegli ‘610 teaches a method for embossing (see claim 15 of the reference and paragraph 64, methods are provided, although the disclosure focuses on an apparatus) and embossing apparatus for embossing (see Figs. 1 and 14) a first grating in a planar material (paragraph 1, embossing or satinizing foils), by means of an embossing body and a counter embossing body (see Fig. 14, and paragraph 1, first and second embossing rolls in contact with each other), having each a hard surface, the first grating to be embossed comprising alternating substantially parallel and straight ridges and recesses (see Fig. 14, the embossing applied by the roller pair of Fig. 14 produces this pattern), whereby the top surfaces of the ridges are intended to weaken a direct angular reflection of light by diffuse omnidirectional reflection, thereby producing a visible contrast between the ridges and the recesses (see Fig. 14, satinizing by the roller pair in Fig. 14 produces this effect at least in a broadest reasonable interpretation of this effect), the method comprising: providing a first plurality of obtuse pyramids (Fig. 11) with respective rhomboid-shaped bases (see Fig. 14, adapting the base pattern of Fig. 14, resulting in obtuse pyramids with rhomboid shaped bases) on the hard surface of the embossing body R31, the first plurality of pyramids arranged in a first grid on the hard surface (see Fig. 11 of Boegli ‘610, the pyramids 20 being in a grid across the surface, a 2x3 matrix of pyramids seen in Fig. 11, and spanning the surface of the cylinder as seen in Fig. 14) and the obtuse summits of which face away from the hard surface of the embossing body (see Figs. 11 and 14, top of the pyramids face away from the surface at the bottom of the pyramid), the first plurality of obtuse pyramids being intended to emboss the recesses of the first grating by exerting pressure on a first side of the planar material (see Fig. 14, routine operation), the first plurality of obtuse pyramids forming first intermitted lines corresponding to the intended recesses (see Fig. 11, lines between pyramids, this is true even as the pyramids are formed of rhomboid shapes), and the pyramids in each subset corresponding to one of the first intermitted lines, being separated from each other between their bases by a determined distance that creates a gap in the line in such a manner that each gap from a line of pyramids may be connected to a corresponding gap from an adjacent line of pyramids by an imaginary line perpendicular to both of the adjacent lines (see Fig. 14, spacing between pyramids in Fig. 14 is such that a gap can be spanned by an imaginary line parallel to both lines that define the pyramids); roughening portions of the hard surface of the embossing body, the roughed portions arranged in a second grid that is interspersed with the first grid, such that the roughed portions are located between adjacent lines of pyramids and intersecting at least one of the imaginary lines that connect one gap from one line to the corresponding gap from the adjacent line (see paragraphs 56-58, Figs. 11-13, provision of microstructures which are roughening portions of the surfaces of the embossing body between the pyramids, the regions 24 constituting the roughed portions sit in a substantial portion of the valleys between the pyramids as seen in Fig. 11, the valleys spanning the entirety of the cylinder as seen in Fig. 14, the pattern 24 forming a grid at least within a broadest reasonable interpretation of the term, the rough portions between interspersed with the first grid being the pattern of pyramids over the surface of the roller 35 and intersection at least one of the imaginary lines that connect from one line gap to the corresponding gap of the adjacent line, as seen in Fig. 11, the region 24 where the label indicates is intersected by a line connecting 5S5 and 5S6 and also the lines connecting 5S3 and 5S6 and so on and so forth; additionally, see Response to Arguments below for further details).  Boegli ‘610 does not teach providing a second plurality of obtuse pyramids with respective rhomboid-shaped bases which are on the hard surface of the counter embossing body, the second plurality of pyramids arranged in a third grid on the hard surface, and the summits of which face away from the hard surface of the counter embossing body, the second plurality of pyramids being intended to emboss the ridges of the first grating by exerting pressure on a second side of the planar material opposite to the first side, the second plurality of pyramids forming second intermitted lines corresponding to the intended ridges, and the pyramids in each subset corresponding to one of the second intermitted lines, being separated from each other between their bases by the determined distance, and the pyramids being positioned on their respective second intermitted lines in such a manner that during embossing their summits press the planar material against corresponding roughened portions in the second grid on the hard surface of the embossing body, thereby satinizing the top surfaces of the ridges on the first side.
However, Boegli ‘411 teaches providing a second plurality of pyramids with respective rhomboid-shaped bases which are on the hard surface of the counter embossing body (see Fig. 7, Boegli ‘411 teaches providing this rhombic based pyramids on all three cylinders 10, 11, 12), and the summits of which face away from the hard surface of the counter embossing body (see Fig. 7; generally, structures provided on all three cylinders 10, 11, 12 are rhombic and also identical) provided in such a manner that during embossing their summits press the planar material against a roughened portion of the hard surface of the embossing body, thereby satinizing the top surfaces of the ridges on the first side (routine operation of cylinders shown in Fig. 7), the submits pressing against the corresponding roughed portions in the second grid on the hard surface during embossing (see Fig. 5, intermeshing of the gears projects the protruding teeth of one gear into a corresponding groove of another gear, claim 1 of Boegli ‘411, teeth providing on a first roll and surrounded by adjacent teeth on the second roll, so the teeth of the roller embossing surfaces protruding into the recesses of corresponding rolls, claim 15 of ‘411, the teeth intermesh to synchronize the rolls, a material between the wheels would be presses up against roughed portions on the corresponding grid elements).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Boegli ‘610 by providing the second counter cylinder as substantially identical to the first cylinder with protruding rhombic teeth meshing with the elements of the first cylinder as taught by Boegli ‘411 for the purpose of producing a rotated structure of satinizing and folds from previously established patterns.
For claims 3 and 14:  The combination of Boegli ‘610 and Boegli ‘411 teaches the method of claim 1 and apparatus of claim 12, and Boegli ‘610 further teaches that the embossing body and counter embossing body are configured to cooperate amongst each other in a planar embossing process (see Fig. 14 and Fig. 1) and wherein the embossing body comprises any one of the list comprising a two-dimensional surface, a surface exhibiting 3D structures and an undulating surface (see Figs. 11 and 14, the surface is a surface exhibiting 3D structures).
For claims 4 and 15:  The combination of Boegli ‘610 and Boegli ‘411 teaches the method of claim 1 and apparatus of claim 12, and Boegli ‘610 teaches that the embossing body and counter embossing body (see Fig. 14) are configured to cooperate amongst each other as rollers in a roller embossing process (see Fig. 14, routine operation is a roller embossing process).
For claims 5 and 16:  The combination of Boegli ‘610 and Boegli ‘411 teaches the method of claim 1 and apparatus of claim 12 and Boegli ‘610 teaches that rollers are synchronized amongst each other by toothed wheels (see paragraph 26).
For claims 6 and 17:  The combination of Boegli ‘610 and Boegli ‘411 teaches the method of claim 1 and apparatus of claim 12 and Boegli ‘610 teaches that the planar material is metal foil (see Abstract and paragraph 6).
For claims 7 and 18:  The combination of Boegli ‘610 and Boegli ‘411 teaches the method of claim 1 and apparatus of claim 12 and Boegli ‘610 teaches that the planar material is metal coated on a first side (paragraph 6, aluminum coated foil).
For claim 25-27:  The combination of Boegli ‘610 and Boegli ‘411 teaches the method of claims 1 and 23 and the apparatus of claim 12 and further teaches that the first and second plurality of pyramids are obtuse (see Figs. 11 and 13).
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boegli ‘610 (US PG Pub 2008/0116610) and Boegli ‘411 (US Patent 6,715,411) as applied to claims 1 and 12 above, and further in view of Ando et al. (US PG Pub 2006/0188664).
For claims 8 and 19:  The combination of Boegli ‘610 and Boegli ‘411 teaches all of the limitations of claim 8 and device of claim 12, except that the hard surface comprises a hard coating.  However, Ando et al. teaches providing a hard coat layer coating in a roll form (see paragraph 519).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Boegli ‘610 and Boegli ‘411 to provide the coating as taught by Ando et al. for the purpose of improving the hardness of the surface.
For claims 9 and 20:  The combination of Boegli ‘610, Boegli ‘411 and Ando et al. teaches the method of claim 8 and device of claim 19 wherein Ando et al. teaches that the coating is TAC (see paragraph 519).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boegli ‘610 (US PG Pub 2008/0116610) and Boegli ‘411 (US Patent 6,715,411) as applied to claims 1 and 12 above, and further in view of Rogers et al. (US PG Pub 2013/0036928).
For claim 10:  The combination of Boegli ‘610 and Boegli ‘411 teaches all of the limitations of claim 10 except that the step of roughening comprises treating the hard surface with a focused pico- or femto second later to produce elevated microstructures.   However, Rogers et al. teaches usage of focused pico- or femto-second laser to produce a microstructure on an embossing surface (see paragraph 146).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Boegli ‘610 and Boegli ‘411 by adopting the usage of a pico- or femto-second laser to produce the microstructure already taught in Boegli ‘610 for the purpose of creating this roughened surface without causing of thermal strain or damage.
Claims 2, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boegli ‘610 (US PG Pub 2008/0116610) and Boegli ‘411 (US Patent 6,715,411) as applied to claims 1 and 12 above, and further in view of Boegli (US PG Pub 2013/0273322).
For claims 2, 13 and 24:  The combination of Boegli ‘610 and Boegli ‘411 teaches the method of claims 1 and 23, and also the apparatus of claim 12, and is not relied upon to teach that the embossing body further includes a third plurality of pyramids with rhomboid shaped bases according to third intermitted lines corresponding to recesses to emboss of the second grating, in a first area of the hard surface of the embossing body, corresponding to the enclosure of the determined perimeter; and roughed portions of the hard surface of the embossing body, that are located between adjacent lines of pyramids inside the enclosure of the determined perimeter, adapted to positions of the third plurality of pyramids, the counter embossing body further including, a fourth plurality of pyramids with rhomboid shaped bases according to fourth intermitted lines corresponding to the intended ridges to emboss of the second grating, in a second area of the hard surface of the counter embossing body, corresponding to the enclosure of the determined perimeter.  However, Boegli ‘322 teaches providing a third plurality of structures (see Fig. 2, either 4 or 8 as secondary structures, arranged for performing a similar function to the central pyramids, at an angle from the first pyramids) on both embossing and counter pressure cylinder (see Fig. 2, 2B, 3B).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Boegli ‘610 and Boegli ‘411 to provide embossing structures arranged at an angle from first embossing structures and roughing regions as taught by Boegli ‘322 for the purpose of producing the pattern on the substrate while contributing to alignment of the substrate.
Response to Arguments
Applicant's arguments filed on February 10, 2022 have been fully considered but they are not persuasive. Applicant has argued that the Boegli ‘610 and ‘411 references fail to teach provision of roughing portions in a grid as recited in the amended claim.  Applicant provides Fig. 7A  and Fig. 9 from the disclosure of the instant application showing a checkered grid pattern nested at diagonals between the pyramids of the embossing cylinder.  While Examiner appreciates the distinction between the disclosure and the rejection as applied above utilizing the combination of Boegli ‘610 and Boegli ‘411, the recitation in the claims only calls for a grid and the broadest reasonable interpretation of the term grid easily includes the pattern disclosed in Fig. 11 of Boegli ‘610 as seen in Fig. 11.  The pattern of roughed portions on the valley portions of the cylinder in Fig. 11 closely resembles roadways running between landmarks or buildings, and a common term for a pattern of roadway is a “grid”.  Another definition of grid is a sequences of lines or bars parallel or crossing each other like a grating, and the pattern on the valleys is only arranged within this grating, thus satisfying the language “arranged in a second grid”, which does not require overlapping of the entirety of the grid.  It is believed that additional specificity in the claim language more limited to what is disclosed in Figs. 7A and 9 of the present specification is required to distinguish the claims from the prior art.
Applicant argues that there is no motivation to combine and that the reference teaches away from providing rolls having the same pattern. Paragraphs 1 and 2 disclose at least two cylinders that having the same pattern surface which can constitute the embossing and counter rollers of the claimed invention.  The secondary reference provides a more thorough depiction of cylinders having the same surface pattern.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853